PER CURIAM.
James H. Alexander and Sylvia M. Alexander, husband and wife, filed suit against various defendants alleging causes of action for abuse of process and slander of title. The causes of action were alleged to have resulted from statements made by the defendants during the course of hearings before the Board of Adjustment of the Town of Lake Hamilton and from the defendants’ prosecution of a petition for a writ of cer-tiorari in the circuit court for review of a zoning variance granted by the Town’s Board of Adjustment. The case was dismissed by the trial court for failure to state a cause of action under either theory of law relied upon by the plaintiffs. We affirm.
Although the certiorari proceedings are still pending, the circuit court has entered a temporary order prohibiting plaintiffs from residing in the residence they built in accordance with a permit issued by the Town. The gist of the plaintiffs’ grievance appears to be their claim that they have been wrongfully dispossessed from their residence. Accordingly, our affirmance is without prejudice to the plaintiffs’ right to file a motion to intervene in the certiorari proceedings now pending in circuit court. There the plaintiffs can raise the issue of whether the circuit court should find that the Town was correct in granting the variance and certificate of occupancy because the Town would be estopped from doing otherwise due to its prior approval of the building permit and denial of the defendants’ request for a stop order while construction was in progress.
The time for filing a motion for a rehearing is shortened to ten days.
SCHEB, Acting C. J., and DANAHY and CAMPBELL, JJ., concur.